Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 1 of 50
Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 2 of 50
Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 3 of 50
Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 4 of 50
Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 5 of 50
Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 6 of 50
Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 7 of 50
Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 8 of 50
Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 9 of 50




              EXHIBIT A
                                  ATTACHMENT 1
             Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 10 of 50




                                                              POLICY STATEMENT
                                             Commonwealth of Pennsylvania • Department of Corrections




Policy Subject:                                                           Policy Number:

                       Inmate Grievance System                                     DC-ADM 804

Date of Issue:                          Authority:                       Effective Date:
            April 27, 2015                       Signature on File                  May 1, 2015
                                                  John E. Wetzel

  I.      AUTHORITY

          The Authority of the Secretary of Corrections to direct the operation of the Department of
          Corrections is established by Sections 201, 206, 506, and 901-B of the Administrative
          Code of 1929, 71 P.S. §§61, 66, 186, and 310-1, Act of April 9, 1929, P.L. 177, No. 175, as
          amended.

  II.     APPLICABILITY

          This policy is applicable to all facilities operated under the jurisdiction of, or conducting
          business with the Department of Corrections, Department employees, volunteers, contract
          personnel, visitors and inmates.

  III.    POLICY

          It is the policy of the Department that every individual committed to its custody shall have
          access to a formal procedure through which to seek resolution of problems or other issues
          of concern arising during the course of confinement. For every such issue, there shall be a
          forum for review and two avenues of appeal. The formal procedure shall be known as the
          Inmate Grievance System.1




  1
      4-4281, 4-4284, 4-4394, 4-ACRS-6B-03
                                                        1
                                                                                     DIXON.DOC003094
        Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 11 of 50
DC-ADM 804, Inmate Grievance System Policy                                           Page 2


IV.   PROCEDURES

      All applicable procedures are contained in the procedures manual that accompanies this
      policy document.

V.    SUSPENSION DURING AN EMERGENCY

      In an emergency or extended disruption of normal facility operation, the
      Secretary/designee may suspend any provision or section of this policy for a specific
      period.

VI.   RIGHTS UNDER THIS POLICY

      This policy does not create rights in any person nor should it be interpreted or applied in
      such a manner as to abridge the rights of any individual. This policy should be interpreted
      to have sufficient flexibility to be consistent with law and to permit the accomplishment of
      the purpose(s) of the policies of the Department of Corrections.

VII. RELEASE OF INFORMATION AND DISSEMINATION OF POLICY

      A. Release of Information

         1. Policy

            This policy document is public information and may be released upon request.

         2. Confidential Procedures (if applicable)

            Confidential procedures for this document, if any, are not public information and
            may not be released in its entirety or in part, without the approval of the Secretary of
            Corrections/designee. Confidential procedures may be released to any Department
            of Corrections employee on an as needed basis.

      B. Distribution of Policy

         1. General Distribution

            The Department of Corrections’ policy and procedures shall be distributed to the
            members of the Central Office Executive Staff, all Facility Managers, and
            Community Corrections Regional Directors on a routine basis. Distribution of
            confidential procedures to other individuals and/or agencies is subject to the
            approval of the Secretary of Corrections/designee.

         2. Distribution to Staff

            It is the responsibility of those individuals receiving policies and procedures, as
            indicated in the “General Distribution” section above, to ensure that each employee
                                                 2
                                                                                  DIXON.DOC003095
       Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 12 of 50
DC-ADM 804, Inmate Grievance System Policy                                      Page 3

          expected or required to perform the necessary procedures/duties is issued a copy of
          the policy and procedures either in hard copy or via email, whichever is most
          appropriate.

VIII. SUPERSEDED POLICY AND CROSS REFERENCE

    A. Superseded Policy

       1. Department Policy

          DC-ADM 804, Inmate Grievance System, issued March 31, 2014, by Secretary John
          E. Wetzel.

       2. Facility Policy and Procedures

          This document supersedes all facility policy and procedures on this subject.

    B. Cross Reference(s)

       1. Administrative Manuals

          a. DC-ADM 001, Inmate Abuse Allegation Monitoring;

          b. DC-ADM 006, Reasonable Accommodations for Inmates with Disabilities;

          c. DC-ADM 008, Prison Rape Elimination Act (PREA);

          d. DC-ADM 801, Inmate Discipline;

          e. DC-ADM 802, Administrative Custody procedures;

          f. 3.1.1, Fiscal Administration; and

          g. 6.3.1, Facility Security;

       2. ACA Standards

         a. Adult Correctional Institutions: 4-4016, 4-4281, 4-4284, 4-4301, 4-4394, 4-4429

         b. Adult Community Residential Services: 4-ACRS-6B-01, 4-ACRS-6B-03, 4-ACRS-
            7D-36

         c. Correctional Training Academies: None




                                                 3
                                                                             DIXON.DOC003096
             Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 13 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 – Grievances & Initial Review

Section 1 – Grievances & Initial Review

A. Filing of an Initial Grievance

      1. The Department encourages an inmate to express his/her concerns to staff through
         respectful, constructive, written, or oral communication so that problems are resolved as
         soon as possible.1

      2. The Inmate Grievance System is intended to deal with a wide range of issues,
         procedures, or events that may be of concern to an inmate. It is not meant to address
         incidents of an urgent or emergency nature including allegations of sexual abuse. Any
         allegation of a sexual nature (abuse/harassment) against a staff member or inmate-on-
         inmate sexual abuse must be addressed through Department policy DC-ADM 008,
         “Prison Rape Elimination Act (PREA).” When faced with an incident of an urgent or
         emergency nature, the inmate shall contact the nearest staff member for immediate
         assistance.

      3. An inmate is encouraged to attempt resolution of a concern informally by use of a DC-
         135A, Inmate Request to Staff Member or direct conversation with the Unit Manager or
         Officer-in-Charge prior to submitting a DC-804, Part 1, Official Inmate Grievance Form
         (Attachment 1-A). This is not required in cases of allegations of physical or sexual
         abuse.

          a. A staff member who receives an oral or written concern from an inmate is expected to
             attempt to resolve the concern if possible.

          b. It is encouraged, when possible, to resolve every concern quickly and informally.

          c. If the staff member is not the appropriate person to resolve the concern raised by the
             inmate, he/she should be referred to the appropriate staff member.

          d. The Unit Manager or Officer-in-Charge shall document the result of the resolution,
             including each party involved, in the Inmate Cumulative Adjustment Record (ICAR).

      4. While an inmate should make every effort to resolve a concern informally prior to filing an
         official grievance, failure to attempt to informally resolve a concern will not be cause to
         reject an official grievance. However, if an attempt was made to resolve the concern
         informally, this information should be included in Section B of the DC-804, Part 1.

      5. When an inmate has a concern that he/she is unable to resolve, the inmate must submit
         his/her grievance to the Facility Grievance Coordinator/designee using the DC-804, Part
         1.

          a. DC-804, Part 1 forms shall be readily available on every housing unit as well as in the
             main and mini-law libraries.

1
    4-4016
                                                  1-1
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                  DIXON.DOC003097
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 14 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 – Grievances & Initial Review

          b. Each copy of the DC-804, Part 1 form, with the exception of the inmate’s copy
             (GOLDENROD), shall be forwarded to the Facility Grievance Coordinator/designee
             who will determine whether the grievance will be accepted or rejected.

     6. A grievance regarding an allegation of a sexual nature (abuse/harassment) against a
        staff member or inmate-on-inmate sexual abuse will not be addressed through the
        Inmate Grievance System and must be addressed through Department policy DC-ADM
        008, in accordance with Subsection C.4.b. below. These allegations are taken
        seriously by the Department and must and will be investigated to make sure that inmates
        are safe in the facilities. If a grievance is filed against a staff member regarding an
        allegation of a sexual nature (abuse/harassment) or inmate-on-inmate sexual abuse, the
        grievance will be immediately forwarded to the Security Department as well as the PREA
        Compliance Manager in accordance with Department policy DC-ADM 008 to start an
        investigation and will not be addressed through the Inmate Grievance System.

     7. Issues concerning a specific inmate misconduct charge, conduct of hearing,
        statements written within a misconduct and/or other report, a specific disciplinary
        sanction, and/or the reasons for placement in administrative custody will not be
        addressed through the Inmate Grievance System and must be addressed through
        Department policy DC-ADM 801, “Inmate Discipline” and/or DC-ADM 802,
        “Administrative Custody Procedures.” Issues other than specified above must be
        addressed through the Inmate Grievance System.

     8. The inmate must submit a grievance to the Facility Grievance Coordinator/designee,
        usually the Superintendent’s Assistant, within 15 working days after the event upon which
        the claim is based.

     9. A grievance must be filed with the Facility Grievance Coordinator/designee at the facility
        where the grievance event occurred.

   10. The inmate must sign and date the grievance with his/her commitment name and number
       only, without reference to the UCC, aliases, etc.

   11. The text of the grievance must be legible, understandable, and presented in a courteous
       manner. The inmate must include a statement of the facts relevant to the claim.

          a. The statement of facts shall include the date, approximate time, and location of the
             event(s) that gave rise to the grievance.

          b. The inmate shall identify individuals directly involved in the event(s).

          c. The inmate shall specifically state any claims he/she wishes to make concerning
             violations of Department directives, regulations, court orders, or other law.

          d. If the inmate desires compensation or other legal relief normally available from a
             court, the inmate must request the specific relief sought in his/her initial grievance.

                                                   1-2
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                        DIXON.DOC003098
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 15 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 – Grievances & Initial Review

   12. The statement of facts must not exceed two pages and must be handwritten or typed on
       writing paper (one DC-804, Part 1 and one one-sided 8 ½” x 11” page).

   13. An inmate who has been personally affected by a Department and/or facility action or
       policy will be permitted to submit a grievance.

   14. Any grievance based on separate events must be presented separately, unless it is
       necessary to combine the issues to support the claim.

   15. Any grievance issue that has been or is currently being addressed will not be re-
       addressed in a subsequent grievance. Any concern disputing previous grievances, initial
       review responses, appeal decisions, or actions of staff members who rendered those
       decisions should be addressed through the appeal process outlined in Section 2 of this
       procedures manual.

   16. Each grievance must be presented individually. A grievance submitted by one inmate for
       another inmate or a group of inmates is prohibited and will not be processed.

   17. An inmate filing a grievance related to a claim of missing property must provide
       documentation such as a DC-153A, Personal Property Inventory Sheet; DC-154A,
       Confiscated Items Receipt; or a Commissary/Outside Purchase Form for evidence or
       proof that the property items were once in his/her possession. Failure to do so may result
       in the rejection of the grievance.

   18. A grievance related to a publication/photograph denial must include a copy of the
       Notice of Incoming Publication Form in accordance with Department policy DC-
       ADM 803, “Inmate Mail and Incoming Publications.”

   19. An inmate filing a grievance contesting the accuracy of the Notification of Deductions
       Memo and/or the Notification of Amended Deductions Memo of Department policy
       DC-ADM 005, “Collection of Inmate Debts,” must provide valid, official court
       documentation proving that:

          a. the financial obligations have previously been paid;

          b. the information submitted on the official court documents by the Clerk of Courts was
             incorrect;

          c. for a sentencing occurring prior to December 26, 2010, the sentencing judge did not
             impose court costs;

          d. for a sentencing occurring on or after December 26, 2010, the sentencing judge
             specifically waived court costs;

          e. in the case of an obligation for restitution, reparation, fines, or penalties, the
             sentencing court did not specifically order you to pay such obligation regardless of the
             date of sentence;
                                                  1-3
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                   DIXON.DOC003099
             Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 16 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 – Grievances & Initial Review

          f. a more recent court order removed or postponed the financial obligations;

          g. the financial obligations are not currently due under the terms of the court order;

          h. the Crime Victim Compensation/Victim’s Services Fee was not computed in
             accordance with law;

          i.   the court costs are related to an adjudication of delinquency, and you have attained
               the age of 21. If you are not yet 21, and are paying these fees, you should notify the
               Business Office on your 21st birthday; or

          j. you do not owe the financial obligations for any other reason.

               NOTE: Failure to provide any of the above with your grievance may result in rejection
               of your grievance.

     20. If a grievance is rejected, the grievance may be re-submitted, using the same grievance
         number, within five working days of the rejection notice date. A rejected grievance may
         only be re-submitted one time.

     21. An inmate may appeal the rejected grievance to the Facility Manager in accordance
         with Section 2 of this procedures manual.

     22. In a case involving personal property, the inmate must clearly notify the Facility Manager
         or Facility Grievance Coordinator/designee to retain the property pending completion of
         the grievance process, including any appeal. This notification can be made within the
         initial grievance.

     23. For cases regarding confiscated contraband, destruction of the property shall only
         occur after the appeal process has been exhausted.

     24. No inmate shall be punished, retaliated against, or otherwise harmed for use of the
         grievance system.2

     25. At any point in the grievance process, the inmate may withdraw the grievance.

          a. To withdraw a grievance, an inmate must use and sign the Grievance Withdrawal
             Form (Attachment 1-B), identify the grievance to be withdrawn by number, the
             reason why the grievance was withdrawn, and forward the form to the Facility
             Grievance Coordinator/designee.

          b. The Facility Grievance Coordinator/designee will forward a copy of the Grievance
             Withdrawal Form to the inmate’s counselor.



2
    4-4281
                                                    1-4
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                     DIXON.DOC003100
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 17 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 – Grievances & Initial Review

          c. The inmate’s counselor will meet with the inmate to verify that the grievance was
             resolved and that the withdrawal was appropriate.

          d. The counselor will sign the Grievance Withdrawal Form and forward it to the Facility
             Grievance Coordinator/designee.

          e. Once a grievance is withdrawn, the inmate cannot then proceed to appeal to either
             the Facility Manager or Final Review.

   26. Any document(s) attached in support of a grievance becomes part of the official record
       and will not be returned. The inmate should make copies of the supporting documents
       prior to submitting to the Facility Grievance Coordinator/designee for use in any
       subsequent appeals. If copies are needed, the procedures outlined in Department policy
       DC-ADM 003, “Release of Information” must be followed.

   27. A grievance cannot be filed after parole or release from incarceration.

   28. An inmate transferred to a county facility or other state must use the grievance system at
       that facility regarding any issue that arises at that facility.

B. Where to Place a Grievance

     1. Each Facility Manager/designee shall ensure that a fixed lock-box designated for inmate
        grievances is on each general population housing unit, all Level 5 Housing Units,
        Specialized Housing Units, and Inmate Dining Halls.

     2. Each lock-box shall be clearly labeled “grievances” and the inmate shall be
        permitted to place grievances in these lock-boxes.

     3. General Population Housing Units

          The Facility Grievance Coordinator/designee will be responsible for the key and retrieval
          of the lock-box contents each work day.

     4. Level 5 Housing Units and/or Specialized Housing Units

          a. The lock-box shall be placed in a location easily accessible to an inmate being
             escorted to an individual exercise unit and/or shower.

          b. If an inmate chooses not to go to an individual exercise unit and/or shower, he/she
             may have a staff member place the grievance in the lock-box.

          c. The Facility Grievance Coordinator is responsible for the key and retrieval of the lock-
             box contents each work day.

     5. Inmate Dining Halls

                                                  1-5
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                   DIXON.DOC003101
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 18 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 – Grievances & Initial Review

          a. This lock-box is for inmates to place their inmate grievances in which the Facility
             Grievance Coordinator is the only staff member to collect these grievance forms.

          b. The Facility Grievance Coordinator is responsible for the key and the retrieval of the
             contents of the lock-box each work day.

C. Initial Review

     1. The Facility Grievance Coordinator/designee shall assign a grievance tracking number to
        every grievance (even a rejected grievance) upon receipt and enter every grievance into
        the Automated Inmate Grievance Tracking System.

          a. The Facility Grievance Coordinator/designee shall enter the date the grievance was
             received, a summary or description of the grievance subject matter, and the category.

          b. The Facility Grievance Coordinator/designee may combine multiple grievances from
             the same inmate that relate to the same subject.

     2. A time extension for filing a grievance will be considered on a case-by-case basis. The
        inmate must notify the Facility Grievance Coordinator/designee of the reason for the
        delay. The Facility Grievance Coordinator/designee will consider the reason given and
        also consider if the delay was caused by:

          a. a temporary transfer from the facility where the grievance should have been filed;

          b. a permanent transfer to another facility from the facility where the grievance should
             have been filed;

          c. Authorized Temporary Absence (ATA) for an extended period;

          d. another delay with mail delivery; or

          e. any other reason the Facility Grievance Coordinator/designee deems appropriate.

          NOTE: If it is determined that a delay was caused by a circumstance listed above, a
          reasonable extension of time for filing shall be permitted.

     3. If the Facility Grievance Coordinator/designee determines that the grievance is properly
        submitted according to this procedures manual, the Facility Grievance
        Coordinator/designee will designate a staff member to serve as the Grievance Officer for
        that grievance. The staff member who serves as the Grievance Officer shall not be
        directly involved in or named as the subject of the grievance in Section A and/or B of
        the DC-804, Part 1.

          NOTE: The PINK copy of the DC-804, Part 1 form will be returned to the inmate
          acknowledging acceptance of the grievance.

                                                    1-6
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                   DIXON.DOC003102
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 19 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 – Grievances & Initial Review

     4. If the Facility Grievance Coordinator/designee determines that the grievance is not
        properly submitted according to this procedures manual, it shall be rejected and returned
        to the inmate with a Grievance Rejection Form (Attachment 1-C) enumerating the
        reason(s) the grievance was rejected.

          a. When rejected, the entire grievance packet will be returned to the inmate along with
             any exhibits. The Facility Grievance Coordinator/designee will retain one photocopy of
             the grievance and any exhibits.

          b. When the grievance is in regards to Department policy DC-ADM 008, the Facility
             Grievance Coordinator/designee shall do the following:

               (1)     immediately forward a copy of the grievance to the Security Office to be
                       investigated in accordance with Department policy DC-ADM 008 as well as to
                       the PREA Compliance Manager; and

               (2)     the rejection notice to the inmate shall state: “Sexual abuse is taken seriously by
                       the Department of Corrections. Any allegations of a sexual nature
                       (abuse/harassment) against a staff member or inmate-on-inmate sexual abuse
                       must be investigated to make sure that inmates are safe in this facility. This
                       grievance is being forwarded to the Security Office and the PREA Compliance
                       Manager for initiation of an investigation.”

     5. The Grievance Officer shall:

          a. submit his/her proposed response to the Facility Grievance Coordinator/designee
             prior to distribution to the inmate;

          b. the response shall be typed on the Initial Review Response Form (Attachment 1-
             D);

          c. the response shall include a brief rationale summarizing the conclusion and any
             action taken or recommended to resolve every issue raised as well as any requested
             relief;

          d. if a policy is being cited within the initial review response, the specific policy number,
             section, etc., must be included;

          e. the response must include one of the following dispositions: Uphold Inmate,
             Grievance Denied or Uphold in Part/Deny in Part;

          f. if the grievance is deemed frivolous, the response must include a statement setting
             forth the reason(s);

          g. the response shall be provided to the inmate within 15 working days from the date the
             grievance was entered into the Automated Inmate Grievance Tracking System; and

                                                       1-7
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                        DIXON.DOC003103
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 20 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 – Grievances & Initial Review

          h. an extension of ten additional working days may be requested from the Facility
             Grievance Coordinator/designee if the investigation of the grievance is ongoing.

     6. The Facility Grievance Coordinator/designee shall:

          a. review the proposed response from the Grievance Officer for consistency with policy
             and procedures;

          b. if further review is required, the response will be returned to the Grievance Officer;

          c. if the proposed response is approved, the Facility Grievance Coordinator/designee
             shall initial the response and return it to the Grievance Officer for distribution to the
             inmate;

          d. once the Grievance Officer’s response is complete, the date of the response and a
             summary of the Grievance Officer’s decision should be entered into the Automated
             Inmate Grievance Tracking System; and

          e. if an extension is granted to the Grievance Officer, the extension must be entered
             into the Automated Inmate Grievance Tracking System and the inmate must be
             notified in writing using the Extension Form (Attachment 1-E).

     7. A grievance filed against Parole and/or Central Office staff should not be rejected, except
        for non-policy compliant reasons. If necessary, Parole and/or Central Office staff can be
        contacted by the facility to supply information needed for the Grievance Officer to provide
        a complete response. It should be noted that there may be circumstances in which facility
        staff cannot address a parole issue. If this occurs, the Grievance Officer should provide a
        response to the inmate which includes an address and/or contact person from Parole to
        whom the inmate can direct their issue and/or concern.

D. Allegation of Abuse Grievances

     1. This section does not apply to allegations of a sexual nature (abuse/harassment) against
        a staff member and/or inmate-on-inmate sexual abuse. These allegations will be handled
        in accordance with Subsection A.6. above and Department policy DC-ADM 008.

     2. A grievance dealing with allegations of abuse shall be handled in accordance with
        Department policy DC-ADM 001, “Inmate Abuse.”

     3. This may extend the time for responding to the grievance, but will not alter the inmate’s
        ability to appeal upon his/her receipt of the initial review response.

     4. When a grievance is related to an allegation of abuse, the Facility Grievance
        Coordinator/designee will issue an Extension Notice to the inmate by checking the box
        “Notice of Investigation” on the Extension Form.


                                                    1-8
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                       DIXON.DOC003104
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 21 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 – Grievances & Initial Review

     5. The initial review response will be completed by the assigned Grievance Officer after the
        results from the Office of Special Investigations and Intelligence (OSII) are received.

     6. If a grievance dealing with allegations of abuse is rejected, the Facility Grievance
        Coordinator/designee shall:

          a. immediately forward a copy of the grievance to the Security Office to be investigated
             in accordance with Department policy DC-ADM 001; and

          b. the rejection notice to the inmate shall include a statement informing the inmate that
             his/her grievance was forwarded to the Security Office for investigation in accordance
             with Department policy DC-ADM 001.

E. Access to Grievances for Special Populations

     1. Pursuant to Department policy DC-ADM 006, “Reasonable Accommodations for
        Inmates with Disabilities,” the Department shall ensure that inmates with disabilities
        have an equal opportunity to use the grievance system.

     2. Written materials will either be delivered in alternative formats that accommodate the
        inmate’s disability or the information will be delivered through alternative methods, such
        as reading it to the inmate or communicating through an interpreter, which ensure the
        understanding of the grievance process and material.

     3. The Facility Grievance Coordinator/designee will ensure that only staff members, not
        involved in the grievance, are providing translation for inmates. If a multi-lingual staff
        member is not available, then a current contracted translation service must be
        utilized.

     4. Timeline extensions shall be granted in order to secure these services.




                                                  1-9
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                    DIXON.DOC003105
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 22 of 50


DC-804                         COMMONWEALTH OF PENNSYLVANIA                      FOR OFFICIAL USE
Part 1                           DEPARTMENT OF CORRECTIONS
                                                                                  GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANCE
TO: FACILITY GRIEVANCE COORDINATOR                     FACILITY:                   DATE:

FROM: (INMATE NAME & NUMBER)                           SIGNATURE OF INMATE:

WORK ASSIGNMENT:                                       HOUSING ASSIGNMENT:

INSTRUCTIONS:
1. Refer to the DC-ADM 804 for procedures on the inmate grievance system.
2. State your grievance in Block A in a brief and understandable manner.
3. List in Block B any actions you may have taken to resolve this matter. Be sure to include the identity of
   staff members you have contacted.
A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two
   pages (one DC-804 form and one one-sided 8 ½” x 11” page). State all relief that you are seeking.




B. List actions taken and staff you have contacted, before submitting this grievance.




Your grievance has been received and will be processed in accordance with DC-ADM 804.

____________________________________________                                ________________________
Signature of Facility Grievance Coordinator                                       Date

WHITE Facility Grievance Coordinator Copy    CANARY File Copy       PINK Action Return Copy
GOLDEN ROD Inmate Copy




DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 – Grievances & Initial Review                                            Attachment 1-A
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                        DIXON.DOC003106
           Case 3:17-cv-01827-RDM-SES  Document
                                 GRIEVANCE        90-1 Filed 07/29/19 Page 23 of 50
                                            WITHDRAWAL
                                         (Facility)
                                        (Address)

This serves to acknowledge receipt of recent communication indicating your desire to withdraw
the grievance noted below. In accordance with the provisions of DC-ADM 804, “Inmate
Grievance System,” the Facility Grievance Coordinator will withdraw this grievance in response
to your request.

Inmate Name:                                              Inmate Number:

Facility:                                                          Date:

Grievance:



Action:                   Withdrawal




Inmate’s Signature:                               Grievance Officer’s
                                                  Signature:
Grievance Officer’s
Title:
Date:

Counselor’s Name:                                             Date:
Withdraw Verified:          Yes
                            No
Comments:




cc:       Facility Grievance Coordinator
          Grievance Officer
          DC-15
          File




DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 – Grievances & Initial Review                                    Attachment 1-B
Issued: 1/26/2016
Effective: 2/16/2016
                                                                              DIXON.DOC003107
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 24 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2 – Appeals

Section 2 – Appeals

A. Appeal to Facility Manager

     1. Inmate Responsibilities

          a. An inmate may appeal an initial review response/rejection to the Facility Manager in
             writing, within 15 working days from the date of the initial review response/rejection.

          b. The initial review response/rejection from the Facility Grievance Coordinator/designee
             must be received by the inmate before any appeal to the Facility Manager can be
             sought.

          c. Only an issue that was raised for initial review, determination of frivolousness, and/or
             rejection may be appealed. An issue raised for Initial review and determination of
             frivolousness must be raised for appeal at the same time.

          d. Each appeal must:

               (1)     be clearly labeled as an appeal at the top of the document;

               (2)     include the grievance number at the top of the document;

               (3)     be legible, understandable, and presented in a courteous manner;

               (4)     not exceed two pages (two one-sided or one double-sided 8 ½” x 11” page);

               (5)     contain reason(s) for appealing the initial review response/rejection;

               (6)     be handwritten or typed on writing paper or submitted on the Inmate Appeal to
                       the Facility Manager Form (Attachment 2-A);

               (7)     if the inmate is appealing a determination of frivolousness, he/she must clearly
                       indicate that he/she is appealing that determination; and

               (8)     only one appeal of any initial review response/rejection is permitted.

          e. Failure to comply may result in the appeal being dismissed.

          f. Any document(s) attached in support of a grievance appeal, including the appeal
             itself, becomes part of the official record and will not be returned. The inmate should
             make copies of the appeal, and supporting documents, including any facility
             documents, prior to submission to the Facility Manager for any subsequent appeals.




                                                       2-1
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                        DIXON.DOC003108
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 25 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2 – Appeals

     2. Staff Responsibilities

          a. The appeal must be addressed by the Facility Manager/designee. The Grievance
             Officer, and/or a staff member involved in or named as the subject of the
             grievance may not be designated to address the appeal.

          b. The Facility Manager/designee will determine whether the appeal is in accordance
             with this procedures manual. If the appeal is determined to be in accordance with
             these procedures, the Facility Grievance Coordinator/designee will enter the date the
             appeal was received into the Automated Inmate Grievance Tracking System.

          c. A time extension for filing an appeal will be considered on a case by case basis. The
             inmate must notify the Facility Manager of the reason for the delay. The Facility
             Manager/designee will consider the reason given and also consider if the delay was
             caused by:

               (1)     a temporary transfer from the facility where the grievance should have been
                       filed;

               (2)     a permanent transfer to another facility from the facility where the grievance
                       should have been filed;

               (3)     Authorized Temporary Absence (ATA) for an extended period;

               (4)     another delay with mail delivery; and

               (5)     any other reason the Facility Manager/designee deems appropriate.

               NOTE: If it is determined that a delay was caused by a circumstance listed above, a
               reasonable extension of time for filing shall be permitted.

          d. The Facility Manager/designee shall:

               (1)     notify the inmate using the Facility Manager’s Appeal Response (Attachment
                       2-B) of his/her decision within 15 working days of receiving the appeal;

               (2)     one of the following dispositions must appear on the appeal response: Uphold
                       Response, Uphold Inmate, Dismiss/Dismiss Untimely or Uphold in Part/Deny in
                       Part;

               (3)     a brief statement of the reason(s) for the decision must be included. All appeal
                       points raised by the inmate shall be addressed including the determination of
                       frivolousness of appealed;

               (4)     the Facility Manager/designee may authorize an extension of up to ten additional
                       working days if the investigation of the appeal is ongoing. If an extension is

                                                       2-2
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                        DIXON.DOC003109
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 26 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2 – Appeals

                       necessary, the inmate shall be advised in writing using the Extension Form
                       (Attachment 1-E); and

               (5)     alternatively, the Facility Manager/designee may remand the initial review
                       response/rejection to the Grievance Officer for further investigation and/or
                       reconsideration.

          e. Remand

               (1)     When the Facility Manager/designee remands a grievance, notification of the
                       remanded grievance will be provided to the Grievance Officer on the Remand
                       Grievance – Notice to Grievance Officer (Attachment 2-C).

               (2)     Notification of the remanded grievance will also be provided to the inmate on the
                       Remand Grievance – Notice to Inmate (Attachment 2-D).

               (3)     The Grievance Officer shall respond to the inmate within 15 working days.

               (4)     The revised response shall be returned to the Facility Manager/designee for
                       review prior to sending it to the inmate.

               (5)     The inmate may again appeal to the Facility Manager within 15 working days
                       from the date of the revised initial review response.

               (6)     The determination to remand the initial review response/rejection may not be
                       appealed or made the subject of a new grievance.

          f. The Facility Grievance Coordinator/designee shall enter the date and a summary of
             the Facility Manager/designee’s decision into the Automated Inmate Grievance
             Tracking System.

          g. Personal property related to a grievance shall not be disposed of if the inmate notifies
             the Facility Manager/designee or Facility Grievance Coordinator/designee to retain
             the property as required in Section 1 of this procedures manual. If notification is
             given, the property related to the grievance shall be placed in a safe location until final
             disposition is made by the Secretary’s Office of Inmate Grievances and Appeals
             (SOIGA). The inmate will have 20 working days from the date the final SOIGA
             decision is received to notify the Facility Grievance Coordinator/designee in writing
             with his/her signature that he/she intends to file a court action relating to the
             confiscated property. The subject property will be labeled to indicate that it is being
             held pending possible further legal action and will note the expiration date of the 20
             working days. If no notice in writing signed by the inmate is given to the Facility
             Grievance Coordinator/designee by the end of the 20 working days, the inmate will be
             told to decide whether the property is to be shipped or destroyed. When the final court
             proceeding is concluded, the inmate shall, within 20 working days, notify the Facility
             Grievance Coordinator/designee in writing that the lawsuit is concluded and whether
             the property is to be shipped or destroyed. Any refusal or failure to select an option
                                                       2-3
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                        DIXON.DOC003110
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 27 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2 – Appeals

               will be documented by the Property Officer and will result in the property being
               destroyed. If the option to have the property shipped is chosen, the property will be
               shipped at the inmate’s expense. An inmate’s failure to communicate the final court
               disposition to the Facility Grievance Coordinator/designee within 20 working days may
               result in the property being destroyed with no notice to the inmate.

B. Appeal to Final Review

     1. Inmate Responsibilities

          a. The decision from the appeal to the Facility Manager/designee must be received by
             the inmate before an appeal to Final Review can be sought.

          b. Any inmate who is dissatisfied with the disposition of an appeal from the Facility
             Manager/designee may submit an Inmate Appeal to Final Review (Attachment 2-E)
             within 15 working days from the date of the Facility Manager/designee’s decision.
             Only issues raised in the initial grievance and/or appealed to the Facility Manager
             may be appealed to Final Review.

          c. A time extension for filing a grievance appeal to final review will be considered on a
             case by case basis. The inmate must notify the Chief Grievance Officer of the reason
             for the delay. The Chief Grievance Officer/designee will consider the reason given
             and also consider if the delay was caused by:

               (1)     a temporary transfer from the facility where the grievance should have been
                       filed;

               (2)     a permanent transfer to another facility from the facility where the grievance
                       should have been filed;

               (3)     ATA for an extended period;

               (4)     another delay with mail delivery; or

               (5)     any other reason the Chief Grievance Officer/designee deems appropriate.

               NOTE: If it is determined that a delay was caused by a circumstance listed above, a
               reasonable extension of time for filing shall be permitted.

          d. An appeal to Final Review will not be permitted until the inmate has complied with all
             procedures established for Initial Review in accordance with Section 1 of this
             procedures manual and for Appeal to the Facility Manager in accordance with
             Subsection A. above.

          e. Each appeal must:

               (1)     be clearly labeled as an appeal at the top of the document;
                                                       2-4
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                        DIXON.DOC003111
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 28 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2 – Appeals

               (2)     include the grievance number at the top of the document;

               (3)     be legible, understandable, and presented in a courteous manner;

               (4)     not exceed two pages (two one-sided or one double-sided 8 ½” x 11”page);

               (5)     contain reason(s) for appealing the Facility Manager/designee’s decision;

               (6)     be handwritten or typed on writing paper or submitted on the Inmate Appeal to
                       Final Review;

               (7)     if the inmate is appealing a determination of frivolousness, he/she must clearly
                       indicate that he/she is appealing that determination;

               (8)     only one grievance may be appealed on a piece of paper unless combined by
                       the Facility Manager/designee; and

               (9)     only one appeal of any Facility Manager/designee’s response is permitted.

          f. Failure to comply may result in the appeal being dismissed.

          g. An inmate filing an appeal related to a claim of missing property must provide
             documentation such as a DC-153A, Personal Property Inventory Sheet; DC-154A,
             Confiscated Items Receipt; or a Commissary/Outside Purchase Form for
             evidence or proof that property items were once in his/her possession. Failure to do
             so may result in dismissal of the appeal.

          h. An inmate filing a grievance contesting the accuracy of the Notification of Deductions
             Memo and/or the Notification of Amended Deductions Memo in accordance with
             Department policy DC-ADM 005, “Collection of Inmate Debts,” must provide valid,
             official court documentation proving that:

               (1)     the financial obligations have previously been paid;

               (2)     the information submitted on the official court documents by the Clerk of Courts
                       was incorrect;

               (3)     for a sentencing occurring prior to December 26, 2010, the sentencing judge did
                       not impose court costs;

               (4)     for a sentencing occurring on or after December 26, 2010, the sentencing judge
                       specifically waived court costs;

               (5)     in the case of an obligation for restitution, reparation, fines or penalties, the
                       sentencing court did not specifically order you to pay such obligation regardless
                       of the date of sentence;

                                                       2-5
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                       DIXON.DOC003112
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 29 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2 – Appeals

               (6)     a more recent court order removed or postponed the financial obligations;

               (7)     the financial obligations are not currently due under the terms of the court order;

               (8)     the Crime Victim Compensation/Victim’s Services Fee was not computed in
                       accordance with law;

               (9)     the court costs are related to an adjudication of delinquency, and you have
                       attained the age of 21. If you are not yet 21, and are paying these fees, you
                       should notify the business office on your 21st birthday; or

               (10) you do not owe the financial obligations for any other reason.

               NOTE: Failure to provide any of the above with your grievance may result in your
               appeal being dismissed.

          i.   Every appeal to Final Review must be addressed to the following:

               Chief, Secretary’s Office of Inmate Grievances and Appeals
               Department of Corrections
               1920 Technology Parkway
               Mechanicsburg, PA 17050

               Failure to properly address the appeal will delay the process.

          j. An inmate appealing a grievance to final review is responsible for providing the
             SOIGA with all required documentation relevant to the appeal. A proper appeal to final
             review must include:

               (1)     a legible copy of the Initial Grievance;

               (2)     a copy of the initial review response/rejection and/or remanded initial review
                       response/rejection;

               (3)     a legible copy of the Inmate Appeal to the Facility Manager;

               (4)     a copy of the Facility Manager/designee’s decision and/or remanded Facility
                       Manager/designee’s decision;

               (5)     a written appeal to the SOIGA;

               (6)     failure to provide any of the documentation noted above may result in the appeal
                       being dismissed; and

               (7)     the copies of the initial review response/rejection and the Facility
                       Manager/designee’s decision cannot be handwritten.

                                                        2-6
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                         DIXON.DOC003113
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 30 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2 – Appeals

          k. An indigent inmate as defined in Department policy DC-ADM 803, “Inmate Mail and
             Incoming Publications,” will be afforded copy service and legal postage up to a
             maximum of $10.00 per month and all money received in the inmate’s account shall
             be used to pay for the cost of the copies and legal postage. A non-indigent inmate will
             incur copying charges in accordance with Department policy 3.1.1, “Fiscal
             Administration.”

          l.   Any documentation submitted in support of the appeal to final review will become part
               of the official record and will not be returned. The inmate should make copies of
               supporting documents, including facility documents, prior to submission to final
               review.

     2. Staff Responsibilities

          a. The SOIGA will ensure that:

               (1)     an appeal to final review is responded to within 30 working days of receipt unless
                       otherwise extended and/or referred;

               (2)     an appeal and response are properly maintained in the Automated Inmate
                       Grievance Tracking System; and

               (3)     the Chief of SOIGA may authorize an extension of up to ten additional working
                       days if the investigation of the appeal is ongoing. If an extension is necessary,
                       the inmate shall be advised in writing using the Extension Form (Attachment 1-
                       E).

          b. Upon request, the Facility Manager/designee will forward to the SOIGA a copy of any
             formal investigation related to a grievance.

          c. The SOIGA will review the DC-804, Part 1, the initial review response/rejection, the
             Inmate Appeal to the Facility Manager, the Facility Manager/designee’s response,
             any investigative report(s), any attached exhibits and the Appeal to Final Review.

          d. Upon completion of the review, SOIGA will respond directly to the inmate in all cases
             using the Final Appeal Decision (Attachment 2-F) or the Final Appeal Decision
             Dismissal (Attachment 2-G). If the inmate is released/paroled, he/she must provide
             a forwarding address to SOIGA. SOIGA will forward the final review response to the
             address provided or, if no address is provided, to the last address of record for the
             inmate.

          e. SOIGA will issue a decision with one of the following dispositions: Uphold Response,
             Uphold Inmate, Dismiss, or Uphold in Part/Deny in Part.

               (1)     The Chief/designee, SOIGA, shall notify the inmate and the Facility Manager of
                       the decision and rationale.

                                                      2-7
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                       DIXON.DOC003114
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 31 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2 – Appeals

               (2)     If the decision consists of amending or remanding the grievance response, or if
                       the decision is to uphold the inmate or uphold the inmate in part, the appropriate
                       Regional Deputy Secretary shall also be notified.

               (3)     In any instance where a determination of frivolousness is overturned, the Facility
                       Grievance Coordinator shall also be notified.

               (4)     Alternatively, the Chief Grievance Officer/designee may remand the grievance to
                       the Facility Manager for further investigation/reconsideration and/or may
                       review/refer an appeal with/to a different bureau.

          f. Referrals

               (1)     When an appeal is referred to a bureau for review (health care issues with the
                       Bureau of Health Care Services (BHCS), education issues with the Bureau of
                       Correction Education (BCE), etc.) notification of the referral will be provided to
                       the appropriate bureau on the Grievance Referral (Request to Bureau/Office)
                       (Attachment 2-H).

               (2)     Notification of the referred grievance will be provided to the inmate on the
                       Grievance Referral (Notice to Inmate) (Attachment 2-I).

               (3)     This review/referral may result in an extension to the time for issuing a final
                       review response to the inmate.

               (4)     Once a response from the relevant bureau is received by the SOIGA, a final
                       review response will be issued to the inmate.

          g. Remand

               (1)     When an appeal is remanded to the facility for further review notification of the
                       remanded grievance will be provided to the Facility Manager/designee on the
                       Remand Grievance (Notice to Facility Manager) (Attachment 2-J).

               (2)     Notification of the remanded grievance will also be provided to the inmate on the
                       Remand Grievance (Notice to Inmate) (Attachment 2-K).

               (3)     Once the investigation is completed, the Facility Manager/designee will provide a
                       revised response to the inmate, with a copy to the Chief of SOIGA, within 15
                       working days.

               (4)     If the inmate is dissatisfied with the revised response, he/she may appeal to final
                       review again within 15 working days of the date of the revised response.

               (5)     Once an appeal to a remanded grievance is received at final review, the
                       SOIGA will have 30 working days in which to complete a response.

                                                        2-8
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                         DIXON.DOC003115
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 32 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2 – Appeals

               (6)     The determination to remand the grievance may not be made the subject of a
                       new grievance.

          h. The Chief, SOIGA, in consultation with the Secretary, shall take any action deemed
             necessary to ensure the integrity of this policy. This includes, but is not limited to:

               (1)     prohibiting the transfer of an inmate until the grievance procedure has been
                       completed, including the appeal process; and

               (2)     lifting a previously imposed grievance restriction.

          i. The Chief, SOIGA/designee shall notify the Facility Manager in those cases where the
             suspension of an inmate’s transfer is being considered pending the disposition of the
             appeal process.

          j. If an inmate who has filed a grievance is transferred, paroled, or released prior to the
             appeal process being completed, the inmate may continue to pursue the grievance or
             appeal by notifying the Facility Manager of the facility where the grievance was
             originally filed. Adjustments shall be made to the various time limitations in order to
             allow for review.

C. Appeal of Publication or Photograph Denial

     1. As set forth in Department policy DC-ADM 803, an inmate may appeal the denial of
        a publication/photograph by filing a grievance under the provisions of this
        procedures manual.

     2. In order to appeal the Incoming Publication Review Committee’s (IPRC) denial of a
        publication/photograph, the inmate must:

          a. address his/her publication/photograph appeal to the Facility Manager on a DC-
             804, Part 1 within 15 working days from the date of the Notice of Incoming
             Publication Denial; and

          b. include a copy of the Notice of Incoming Publication Denial Form in accordance
             with Department policy DC-ADM 803, disapproving the publication/photograph.

     3. Publication/Photograph Appeal at the Initial Level/Staff Responsibilities

          a. When an inmate files an appeal to the denial of a publication/photograph, the
             Facility Grievance Coordinator/designee shall assign a grievance tracking
             number to the publication/photograph appeal.

          b. The Facility Manager/designee shall:



                                                       2-9
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                       DIXON.DOC003116
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 33 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2 – Appeals

               (1)     review the publication/photograph appeal in addition to the Notice of
                       Incoming Publication Denial Form and the publication/photograph and
                       complete a response within 15 working days of receiving the appeal; and

               (2)     include the grievance tracking number and the name of the
                       publication/photograph (or other description) in his/her response to the
                       inmate.

     4. Publication/Photograph Appeal to SOIGA

          a. An inmate appealing a publication/photograph disapproval to Final Review is
             responsible for providing SOIGA with all required documentation relevant to the
             appeal. A proper publication/photograph appeal to Final Review must include a
             copy of the Notice of Incoming Publication Denial Form, appeal to the Facility
             Manager, the Facility Manager/designee’s decision, and a written appeal to Final
             Review.

          b. Failure to provide the proper documentation may result in the final appeal being
             dismissed.

          c. SOIGA will refer the grievance appeal challenging the denial of a publication for
             content reasons to the Office of Policy, Grants, and Legislative Affairs for
             review.

D. State Intermediate Punishment (SIP) Appeals

     1. A SIP participant may appeal an expulsion from the SIP program by filing a grievance to
        the Facility Grievance Coordinator of the facility housing the inmate within ten days of the
        date of the expulsion letter. The Facility Grievance Coordinator/designee will assign the
        grievance a number and email it to “CR, SIP Appeals/Grievance” for review and response
        in accordance with 37 Pa. Code §97.116.

     2. The grievance must be legible and the statement of facts may not exceed two pages.

     3. A participant is responsible for including all required documentation with the grievance.
        Failure to provide relevant documentation may result in the grievance being dismissed.

     4. A participant who is indigent as defined in Department policy DC-ADM 803, will be
        afforded copy service and legal postage up to a maximum of $10.00 per month and all
        money received in the inmate’s account shall be used to pay for the cost of the copies
        and legal postage. A non-indigent inmate will incur copying charges in accordance with
        Department policy 3.1.1.

     5. Any documentation submitted in support of a grievance will not be returned. The
        participant should make a copy of any supporting documentation for submission with the
        grievance.

                                                   2-10
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                  DIXON.DOC003117
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 34 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2 – Appeals

     6. The Executive Deputy Secretary/designee may decide the grievance based upon the
        documentation presented as well as other information contained within the Department’s
        files and may interview the inmate and any involved staff member or contractor employee
        by means of videoconferencing if the Executive Deputy Secretary/designee in his/her
        sole discretion, believes an interview will assist him/her in understanding and evaluating
        the grievance.

     7. In reviewing a grievance, the Executive Deputy Secretary/designee shall determine
        whether the participant violated the conditions of his/her Drug Offender Treatment
        Program (DOTP) or was meaningfully participating in the DOTP. The Executive Deputy
        Secretary/designee may uphold or reverse the expulsion or take any other action that
        could have been taken by the Chief of the Department’s Bureau of Treatment Services
        (BTS), Treatment Division, with respect to the alleged conduct at issue.

E. Grievance Reports

     1. SOIGA provides a detailed monthly report to Central Office’s administrative staff and
        Facility Managers indicating grievances filed, related trends, and any noted concerns.
        This report compares the previous year’s grievance information to the current year’s
        grievance information.

     2. Central Office’s administrative staff review any noted concerns or elevated numbers with
        the Facility Managers.

     3. The Chief Grievance Officer meets with the Secretary, as necessary, to discuss any
        noted concerns or elevated numbers.




                                               2-11
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                DIXON.DOC003118
                       Case 3:17-cv-01827-RDM-SES Document
                                                      SCI 90-1 Filed 07/29/19 Page 35 of 50
                                       INMATE APPEAL TO FACILITY MANAGER
                                                  GRIEVANCE

      Inmate Number           NAME               HOUSING UNIT        DATE                GRIEVANCE#


 I received my initial response from the Grievance Office/Coordinator on __________________
 and have the following appeal issues.

                 Refer to DC-ADM 804, Grievance Appeal Procedures, for complete instructions.

                         Please provide a BRIEF (no longer than two pages) appeal statement.




                                              INMATE SIGNATURE:




DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2 – Appeals                                                                     Attachment 2-A
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                     DIXON.DOC003119
                       Case 3:17-cv-01827-RDM-SES  Document
                                          INMATE APPEAL     90-1 Filed
                                                        TO FINAL REVIEW07/29/19 Page 36 of 50
                                                    GRIEVANCE

     INMATE NUMBER            NAME               FACILITY            DATE                GRIEVANCE#


 I received my appeal from the Superintendent on __________________and have the following
 appeal issues.

              Refer to DC-ADM 804, Grievance Appeal Procedures, for complete instructions.
            Appeals must relate to the issue presented in the initial grievance and 1st level appeal.

                         Please provide a BRIEF (no longer than two pages) appeal statement.




                                              INMATE SIGNATURE:




DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2 – Appeals                                                               Attachment 2-E
Issued: 1/26/2016
Effective: 2/16/2016
                                                                                     DIXON.DOC003120
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 37 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 3 – Grievance Restriction or Grievance Restriction Extension

Section 3 – Grievance Restriction or Grievance Restriction Extension

A. Grievance Restriction

     1. An inmate who has filed five grievances within a 30-day period which have been
        determined to be frivolous may be placed on grievance restriction.

          a. The maximum length of the grievance restriction period is 90 days.

          b. An inmate placed on grievance restriction shall be notified via the Grievance
             Restriction Notice (Attachment 3-A).

          c. Once an inmate is placed on grievance restriction, he/she may file no more than one
             grievance each 15 working days.

          d. The grievance restriction period begins on the date of the written notice to the inmate
             of the grievance restriction.

          e. The 15 working day period during which one grievance may be filed begins on the 1st
             working day immediately following the date of the written notice to the inmate of the
             grievance restriction.

     2. The frivolous grievances used to place an inmate on grievance restriction must be within
        a 30-day period from when the inmate initially filed the frivolous grievances (date of the
        first frivolous grievance received).

     3. A grievance that was withdrawn after an initial review response has been distributed to
        the inmate shall be considered for grievance restriction if deemed frivolous by the
        Grievance Officer.

     4. The Facility Grievance Coordinator shall provide the inmate with written notice of the
        grievance restriction on the Grievance Restriction Notice and the reason(s) for it.

          NOTE: A copy of the Grievance Restriction Notice shall be forwarded to the Regional
          Deputy Secretary, the Facility Manager and the Secretary’s Office of Inmate Grievances
          and Appeals (SOIGA).

     5. It is the inmate’s responsibility to determine which issues to grieve while on grievance
        restriction.

     6. An inmate will not be denied a DC-804, Part 1 due to being placed on grievance
        restriction.

     7. An inmate may appeal a grievance restriction and/or a grievance restriction extension in
        accordance with Subsections B. & C. below.


                                                  3-1
Issued: 4/27/2015
Effective: 5/1/2015
                                                                                   DIXON.DOC003121
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 38 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 3 – Grievance Restriction or Grievance Restriction Extension

     8. If the Facility Manager/designee determines during the grievance restriction review that
        the inmate has not submitted five frivolous grievances, the inmate may be removed from
        grievance restriction. The Regional Deputy Secretary and the SOIGA shall be notified
        that the restriction was lifted.

     9. A prior grievance that was rejected cannot be used towards the number of five frivolous
        grievances when placing an inmate on grievance restriction. A grievance must be found
        frivolous in order to be used toward placement on grievance restriction.

   10. If an inmate files one or more frivolous grievances while on grievance restriction, the
       Facility Manager may request an additional 30-day period of restriction through the
       Regional Deputy Secretary. A copy of the request shall be forwarded to the SOIGA for
       tracking purposes.

          NOTE: An inmate placed on grievance restriction extension shall be notified via the
          Grievance Restriction Extension Notice (Attachment 3-B) and he/she may file no
          more than one grievance each 15 working days.

   11. A grievance restriction or grievance restriction extension issued at one facility will be
       continued if the inmate is transferred to another facility.

   12. A grievance restriction/extension may be suspended if an inmate is sent on an
       Authorized Temporary Absence (ATA)/Temporary Transfer (TT) for an extended
       period of time.

B. Appeal to Facility Manager

     1. Inmate Responsibilities

          a. An inmate may appeal a grievance restriction or grievance restriction extension, to the
             Facility Manager in writing, within 15 working days from the date of the notice of a
             grievance restriction or grievance restriction extension.

          b. The Grievance Restriction Notice or Grievance Restriction Extension Notice
             must be received by the inmate before any appeal to the Facility Manager can be
             sought.

          c. Only the placement on grievance restriction or grievance restriction extension can be
             appealed.

          d. Each appeal must be clearly labeled as an appeal at the top of the document. The
             text of an appeal must be legible, understandable and presented in a courteous
             manner. The statement of facts must not exceed two pages, must contain reason(s)
             for the appeal and must be handwritten or typed on writing paper (two one-sided or
             one double-sided 8 ½” x 11” page), or may be submitted on the Appeal to the
             Facility Manager Form (refer to Section 2 of this procedures manual).

                                                  3-2
Issued: 4/27/2015
Effective: 5/1/2015
                                                                                   DIXON.DOC003122
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 39 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 3 – Grievance Restriction or Grievance Restriction Extension

     2. Staff Responsibilities

          a. The appeal must be addressed by the Facility Manager/designee.

          b. A time extension for filing a grievance will be considered on a case-by-case basis.
             The inmate must notify the Facility Grievance Coordinator of the delay. The Facility
             Grievance Coordinator will consider the reason given and also consider if the delay
             was caused by:

               (1)    a Temporary Transfer (TT) from the facility where the grievance should have
                      been filed;

               (2)    a permanent transfer to another facility from the facility where the grievance
                      should have been filed;

               (3)    ATA for an extended period;

               (4)    another delay with mail delivery; or

               (5)    any other reason the Facility Grievance Coordinator deems appropriate.

                      NOTE: If it is determined that a delay was caused by a circumstance listed
                      above, a reasonable extension of time for filing shall be permitted.

          c. The Facility Manager/designee shall notify the inmate using the Facility Manager’s
             Appeal Response (refer to Section 2 of this procedures manual) within 15 working
             days of receiving the appeal.

               (1)    A brief statement of the reason(s) for the decision must be included.

               (2)    Alternatively, the Facility Manager/designee may overturn the grievance
                      restriction placement.

C. Appeal to Final Review

     1. Inmate Responsibilities

          a. The decision from the appeal to the Facility Manager must be received by the inmate
             before an appeal to Final Review can be sought.

          b. Any inmate who is dissatisfied with the disposition of an appeal from the Facility
             Manager may submit an Inmate Appeal to Final Review Form (refer to Section 2 of
             this procedures manual) within 15 working days from the date of the Facility
             Manager/designee’s decision). Only issues related to the placement of grievance
             restriction or grievance restriction extension may be appealed to Final Review.


                                                      3-3
Issued: 4/27/2015
Effective: 5/1/2015
                                                                                       DIXON.DOC003123
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 40 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 3 – Grievance Restriction or Grievance Restriction Extension

          c. A time extension for filing a grievance will be considered on a case-by-case basis.
             The inmate must notify the Facility Grievance Coordinator of the reason for the delay.
             The Facility Grievance Coordinator will consider the reason given and also consider if
             the delay was caused by:

               (1)    a temporary transfer from the facility where the grievance should have been
                      filed;

               (2)    a permanent transfer to another facility from the facility where the grievance
                      should have been filed;

               (3)    ATA for an extended period; or

               (4)    another delay with mail delivery.

                      NOTE: If it is determined that a delay was caused by a circumstance listed
                      above, a reasonable extension of time for filing shall be permitted.

          d. An appeal to Final Review will not be permitted until the inmate has complied with all
             procedures established for grievance restriction or grievance restriction extension in
             accordance with Subsections A. and B. above.

          e. The text of an appeal to the SOIGA must be legible, understandable and presented in
             a courteous manner. The statement of facts must not exceed two pages, and must be
             handwritten or typed on writing paper (two one-sided or one double-sided 8 ½” x 11”
             page), or may be submitted on the Inmate Appeal to Final Review Form (refer to
             Section 2 of this procedures manual).

          f. The appeal must contain a reason for appealing the Facility Manager/designee’s
             decision.

          g. Every appeal to Final Review must be addressed to the following:

                Chief, Secretary’s Office of Inmate Grievances and Appeals
                Department of Corrections
                1920 Technology Parkway
                Mechanicsburg, PA 17050

                NOTE: Failure to properly address the appeal will delay the process.

          h. An inmate appealing a grievance restriction or grievance restriction extension to Final
             Review is responsible for providing the SOIGA with all required documentation
             relevant to the appeal. This appeal paperwork must include:

               (1)    a copy of the written notice of placement on grievance restriction or grievance
                      restriction extension from the Facility Grievance Coordinator;

                                                       3-4
Issued: 4/27/2015
Effective: 5/1/2015
                                                                                       DIXON.DOC003124
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 41 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 3 – Grievance Restriction or Grievance Restriction Extension

               (2)    the appeal of the grievance restriction or grievance restriction extension
                      placement to the Facility Manager;

               (3)    the Facility Manager/designee’s Response; and

               (4)    a written appeal to the SOIGA.

               NOTE: The copies of the grievance restriction notice or grievance restriction
               extension and the Facility Manager/designee’s Response cannot be handwritten.
               Failure to provide any of the documentation noted above may result in the appeal
               being dismissed.

          i. An indigent inmate as defined in Department policy DC-ADM 803, “Inmate Mail and
             Incoming Publications,” will be afforded copy service and legal postage up to a
             maximum of $10.00 per month and all money received in the inmate’s account shall
             be used to pay for the cost of the copies and legal postage. A non-indigent inmate will
             incur copying charges in accordance with Department policy 3.1.1, “Fiscal
             Administration.”

          j. Any documentation submitted in support of a grievance restriction or grievance
             restriction extension appeal will become part of the official record and will not be
             returned. The inmate should make copies of supporting documents, including facility
             documents, prior to submission to Final Review.

     2. Staff Responsibilities

          a. The SOIGA will ensure that:

               (1)    an appeal to Final Review is responded to within 30 working days of receipt
                      unless otherwise extended;

               (2)    the Chief of SOIGA may authorize an extension of up to 10 additional working
                      days if the investigation of the appeal is ongoing. If an extension is necessary,
                      the inmate shall be advised in writing. This may be done using the Extension
                      Form (refer to Section 1 of this procedures manual).

          b. SOIGA will review the Grievance Restriction Notice or Grievance Restriction
             Extension Notice, the Appeal to Facility Manager, Facility Manager/Designee’s
             Response and the Appeal to Final Review.

          c. Upon completion of the review, SOIGA will respond directly to the inmate in all cases
             using the Final Appeal Decision or Final Appeal Decision Dismiss (refer to
             Section 2 of this procedures manual). If the inmate is released/paroled, he/she must
             provide a forwarding address to SOIGA. SOIGA will forward the Final Review
             response to the address provided or, if no address is provided, to the last address of
             record for the inmate.

                                                       3-5
Issued: 4/27/2015
Effective: 5/1/2015
                                                                                       DIXON.DOC003125
           Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 42 of 50
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 3 – Grievance Restriction or Grievance Restriction Extension

          d. SOIGA will issue a decision with one of the following dispositions: Uphold Response,
             Uphold Inmate, Dismiss, or Uphold in Part/Deny in Part. The Chief/designee, SOIGA,
             shall notify the inmate and the Facility Manager of the decision and rationale.

          e. The Chief, SOIGA, in consultation with the Secretary, shall take any action deemed
             necessary to ensure the integrity of this policy. This includes, but is not limited to:

               (1)    prohibiting the transfer of an inmate until the grievance procedure has been
                      completed, including the appeal process; and

               (2)    lifting a previously imposed grievance restriction.

          f. The Chief/designee, SOIGA/designee shall notify the Facility Manager in those cases
             where the suspension of an inmate’s transfer is being considered pending the
             disposition of the appeal process.

          g. If an inmate who has filed a grievance is transferred prior to the appeal process being
             completed, the inmate may continue to pursue the grievance or appeal by notifying
             the Facility Manager of the facility where the grievance was originally filed.
             Adjustments shall be made to the various time limitations in order to allow for review.




                                                      3-6
Issued: 4/27/2015
Effective: 5/1/2015
                                                                                      DIXON.DOC003126
       Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 43 of 50
                   DC-ADM 804, Inmate Grievance System Procedures Manual
                                     Glossary of Terms

Automated Inmate Grievance Tracking System – A computerized system maintained by the
Secretary’s Office of Inmate Grievances and Appeals designed to store and retrieve data and
trends pertaining to the Inmate Grievance System.

Appeal to Facility Manager – The second step of the formal Initial Grievance process during
which the Facility Manager/designee reviews the decision of the Grievance Officer.

Chief, Secretary’s Office of Inmate Grievances and Appeals – A management level
employee assigned to the Secretary’s Office of Inmate Grievance and Appeals by the Secretary
to oversee the inmate grievance and appeal process, train field staff, and respond to appeals.

Courteous Manner – The grievance and/or appeal should be written without the use of abusive
language, profanities, name calling, etc.

Department – The Pennsylvania Department of Corrections.

Facility Grievance Coordinator – The Corrections Superintendents Assistant (CSA)/designee
in a facility, or a Community Corrections Regional Director/designee, who is responsible for the
overall administration of the Inmate Grievance System in that facility/region. This includes
determining whether the grievance was filed in compliance with the policy, as well as the data
collection, tracking, and statistical reporting.

Facility Manager – The Superintendent of a State Correctional Facility, State Regional
Correctional Facility, or Motivational Boot Camp, Director of a Community Corrections Center or
the Director of the Training Academy.

Final Review – The third step of the formal Initial Grievance process during which the
Secretary’s Office of Inmate Grievances and Appeals reviews the decision of the Facility
Manager/designee.

Frivolous Grievance – A grievance is frivolous when it is found that the allegations or the relief
sought lack any arguable basis in law, fact and/or policy.

Grievance – A formal written complaint by an inmate related to a problem encountered during
the course of his/her confinement.

Grievance Rejection Form – The form used to return a grievance to an inmate when the
grievance is not in compliance with this procedures manual.

Grievance Officer – An appropriate Department Head or management level staff person
designated by the Facility Grievance Coordinator to provide initial review of an inmate grievance
arising from his/her specific area of responsibility (a Unit Manager would be assigned to provide
initial review of a grievance regarding a housing unit).

Grievance Restriction – A limitation on the number and frequency of grievances an inmate
may file.



                                                                                DIXON.DOC003127
       Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 44 of 50
                   DC-ADM 804, Inmate Grievance System Procedures Manual
                                     Glossary of Terms

Initial Review – The first step of the Initial Grievance process during which a Grievance Officer
reviews an inmate grievance.

Retaliation – An act of vengeance or threat of action against an inmate or staff in response to
an inmate complaint of a problem. Examples include, but are not limited to, unnecessary
discipline, intimidation, unnecessary changes in work or program assignments, unjustified
transfers or placements, unjustified denials of privileges and services.

Secretary – The Secretary of the Department of Corrections.

Secretary’s Office of Inmate Grievances and Appeals (SOIGA) – The office responsible for
review and disposition of all appeals to Final Review arising under this policy.

Working Days – For the purposes of this policy, working days are Monday through Friday,
excluding state holidays.




                                                                                DIXON.DOC003128
Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 45 of 50




              EXHIBIT A
                                   ATTACHMENT 2
                                                               Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 46 of 50

                                                                                                                                                                                                                                           Final
                                                                                                                                                                 Initial Grievance    Initial                                  Appeal      Grievance     Final Compl.
Inmate #   Grievance #   Grievance Dt            Grievance Category       FAC   Grievance Comment                                                                Disposition          Compl. Dt   Appeal Grievance Disposition Compl. Dt   Disposition   Dt


                                                                                I slammed my right forearm in the dishwasher in CK. I have put in numerous
                                                                                sick calls. The first one they replied ain't nothing wrong with it! The next sick
                                                                                call I noticed swelling and I couldn't bend nor move it. Mrs. Young gave me ice
                                                                                and sent me on my way. 2 months later I drop another sick call regarding my
                                                                                arm because now I'm losing all feelings in my right arm. It's so painful to even
                                                                                move. When I wake up in the morning I have to take my left arm and adjust my
                                                                                right arm to even get out of bed. It's like a pinch nerve or something. It's
                                                                                constantly in pain. I got a x-ray done but I need to be taken out to a hospital to
                                                                                seek medical treatment! I wrote Blair Morrison numerous request and she
                                                                                replies back write a sick call! Yup I did 3 months ago! My arm is still
OT5426     605287                       01/06/16 Health Care              MUN   inflammed, and not able to bend. Something is terribly wrong with it!              NULL               NULL        NULL                        NULL         NULL          NULL

                                                                                On Janauary 14, 2016 I went to sick call because I am still having problems
                                                                                bending my arm. During the RN's and Physician's looking through my files they
                                                                                noticed that my xray was wrong that the man who gave me my x-ray actually
                                                                                submitted my left forearm. So this whole time since 11/11/2015 I been
                                                                                complaining about being in pain. And Medical kept saying my x-ray says that
                                                                                I'm fine it's because it's somebody else's x-ray. My right arm is severly in pain.
                                                                                The dishwasher was broken in the middle handler. So when I was cleaning it, it
                                                                                came down on my arm. Ms. Paez said I was going to be on the call out
                                                                                tomorrow to get my x-ray done. When I was getting my x-ray done the first time
                                                                                they never did my left arm. So for them to have an x-ray of an left forearm is
                                                                                unaccuarte! I am in severe pain and need to be seen by a doctor. I go for my
OT5426     607412                       01/20/16 Health Care              MUN   new x-ray supposely 1/15/16!                                                       Grievance Denied     01/29/16 NULL                         NULL         NULL          NULL
                                                                                On March 10, 2016 at 7:20 pm - 7:30 my shower curtain was ripped open by
                                                                                Officer Fornwald. I felt violated, I was molested as a child. She asked me was
                                                                                another inmate in the shower with me? I stated No! She first opened the
                                                                                bottom of the shower curtains I guess to see the feet. She was still yelling
                                                                                about a inmate from another block being on BB illegally. I closed my shower
                                                                                curtain on her and started yelling that she should have asked me to put some
                                                                                clothes on and step out. She came back to my shower after witnessing that I
                                                                                was the only one in my shower and yanked it open again. Now my body is
                                                                                exposed to the common room. I closed it. she yanked it open again and got in
                                                                                my face yelling about how she is a female guard and she is looking for a
                                                                                inmate. I called her a freak and she called me a freak also. I put some clothes
                                                                                on and asked to speak to a Sgt or white shirt. She said they was busy. So in
                                                                                the morning I tried to speak to Lt. Craver he told me to get out of his face he
                                                                                was dealing with this issue all night. I also spoke to Sgt. King but he said Sgt.
                                                                                Quick was the Sgt on shift. I feel violated and something needs to be done.
                                                                                Theres ways this could have been handled. I shouldn't feel vulnerable,
OT5426     617495                       03/17/16 Prob w/ Staff-Officers   MUN   violated.                                                                          NULL               NULL        NULL                        NULL         NULL          NULL

                                                                                I slammed my right forearm in the CK dishwasher in Oct 2015 My physical
                                                                                therapist is recommed I get surgery on my arm. Theres a nerve that is
                                                                                damaged and I got scared tissue blocking me from ultizing my arm. I have no
                                                                                mobility in my arm. My therapist recommend I see the doctor I been writing
                                                                                doctor freeland since Oct 2015. She doesn't reply back. My last time writing her
OT5426     628499                       06/03/16 Health Care              MUN   was 5/25/16. I am being neglected of proper medical care.                        Grievance Denied       07/06/16 NULL                         NULL         NULL          NULL




                                                                                                                                                                                                                                           DEF.DOC000214
                                                               Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 47 of 50

                                                                                                                                                                                                                                          Final
                                                                                                                                                               Initial Grievance     Initial                                  Appeal      Grievance     Final Compl.
Inmate #   Grievance #   Grievance Dt            Grievance Category       FAC   Grievance Comment                                                              Disposition           Compl. Dt   Appeal Grievance Disposition Compl. Dt   Disposition   Dt


                                                                                On May 12 2016, Search Team Williams and McPeek searched my cell. 3
                                                                                state teeshirts and 1 pair of pants were torn and ripped. Willilam said I can take
                                                                                the CIR to storeroom and get new ones. But because McPeek signed the CIR
                                                                                and wrote altered I can't get new ones! Williams the guy and CO George tried
                                                                                to fix it. CIR 899231 my clothes were not altered so I don't see why I got to pay
                                                                                for them. I wrote CO McPeek and she stated I should have not signed it! I
OT5426     629319                       06/09/16 Property                 MUN   accept what was written.That is not right! 5/23/16 she wrote me back - McPeek Uphold Inmate            07/24/16 NULL                         NULL         NULL          NULL

                                                                                I hurt my arm in CK Dishwasher. The middle door was broke and during me
                                                                                cleaning the machine the door slammed on my forearm. That was oct 2015. I
                                                                                have been dischaged from PT. I went to the hospital geisinger. They stated
                                                                                it's not that serious! I can not bend my arm. It now is causing my wrist to lock.
                                                                                I wrote D.r freeland 09/20/16 (7 times). She never writes back. I haven't been
                                                                                on the call out for PT. So I'm left with pain in my arm. What is going to
                                                                                happen to my arm. I feel like I'm being neglected proper medical treatment. I
                                                                                tried to speak to Dr. Freeland and she was very rude and kept walking. Why
OT5426     646943                       10/12/16 Health Care              MUN   because I am an inmate. I am in so much pain                                      Grievance Denied     10/20/16 NULL                         NULL         NULL          NULL

                                                                                On Nov 2016, I was denied a shower by CO Hall. She striped searched me
                                                                                out. CO Llyod had took inmate J. Williams rec, so I told Mrs. Hall forget it
                                                                                because we was going out together. she got mad and slammed my wicky. I
                                                                                never cursed, nor disrespected her. She took my shower because she states "I
                                                                                wasted her fucking time". I asked to speak to a Sgt. CO Llyod took Williams
                                                                                shower also. But she gave it back to her. Sgt. Lyes said he agree with his CO.
                                                                                she should not be able to take my shower. I didn't do nothing but change my
OT5426     652649                       11/17/16 Prob w/ Staff-Officers   MUN   mind at the last minute about participating with rec. Nov 11-16 8:20 am                                11/28/16 NULL
                                                                                                                                                               Grievance Denied - Frivolous                                  NULL         NULL          NULL

                                                                                On Oct 2015 I had an accident in the CK regarding the dishwasher. I am
                                                                                unable to extend my arm. Muncy says it's a frozen tenedit. So I went to see an
                                                                                ouside Dr. and they recommended that I continue PT. Mrs. Chris that is my
                                                                                therapist has discontinued the PT because she feels as tho theres nothing she
                                                                                can do. So on August 23, 16 Glenmoyer said I should continue PT. It is now
                                                                                Dec 16, 2016 and I'm still not in PT. My arm is locked and it's very painful.
                                                                                When will I get the right medical attention. Dr. Freeland said something is
                                                                                absoulty wrong with my arm, but Muncy is not willing to pay for me to be re-
                                                                                evaluated by a second doctor. I never seen a doctor in Giensenger I seen his
                                                                                assistant. They felt as though it wasn't that serious to do surgery. Meanwhile I
OT5426     656786                       12/19/16 Health Care              MUN   am unable to extend my arm and it's very painful.                                Grievance Denied      12/21/16 NULL                         NULL         NULL          NULL




                                                                                                                                                                                                                                          DEF.DOC000215
                                                               Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 48 of 50

                                                                                                                                                                                                                                          Final
                                                                                                                                                               Initial Grievance     Initial                                  Appeal      Grievance     Final Compl.
Inmate #   Grievance #   Grievance Dt           Grievance Category    FAC   Grievance Comment                                                                  Disposition           Compl. Dt   Appeal Grievance Disposition Compl. Dt   Disposition   Dt


                                                                            On Oct 6, 2015 I was working in the CK on the dishwasher. The metal slide
                                                                            door was broke. So in order for us to lift the middle door we would have to
                                                                            notify a blue shirt (staff) so they can give us the screwdriver so we can unjam
                                                                            the door. While cleaning the machine the second door (metal) came slamming
                                                                            down on my forearm. Due to me constantly complaining I was allowed to go to
                                                                            Medical. Mrs. Young gave me ice/and the day off. I continued to be in pain and
                                                                            unable to bend my arm so I put a sick call in. Oct 18th I went back to Medical
                                                                            and they said it's just swollen in my tissue. I requested that they give me a x-
                                                                            ray because 2 weeks later the swellen should have went down. So Nov 2nd,
                                                                            they issue me an xray. I went to sick call again due to the lost of mobility
                                                                            regarding my arm. January 14, 2016 Nurse Paez informed me that they had a
                                                                            left arm xray on file instead of a right arm xray. I never even got my left arm
                                                                            scanned. So Nurse Paez issued a MRI but Dr. Freeland denied it. So in
                                                                            January of 2016 I took another xray. The results stated swelled in the tissue,
                                                                            no dislocation, no fracture or joint effusion. If they would have took the xray on
                                                                            Oct 6, 2015 when the incidnet occurred maybe my tendit would not be frozen.
                                                                            When you hurt yourself in SCI Muncy while working your suppose to go get a
                                                                            xray. I have put in over 15 sick calls regarding my arm. I was in Physical
                                                                            therapy but Chris the therapist removed me because she states "that there is
                                                                            nothing she can do regarding my arm. That I need surgery or serial casting". I
                                                                            went to see a doctor 9/23/16! They stated that the arm looks normal just
                                                                            continue PT. Well how can I when the therapist said she will not take me back.
                                                                            It took 9 months after the incident for Dr. Freeland to come and speak to me.
                                                                            My arm is hurting so bad. Why ain't I going to a hospital to get serial casting.
                                                                            Dr. Freeland stated SCI-Muncy does not want to pay for me to go out and
                                                                            consult another Dr. for a second opinion. The nerve in my arm is frozen theres
OT5426     663601                       02/07/17 Health Care          MUN   n                                                                                  NULL                  NULL        NULL                        NULL         NULL          NULL

                                                                            Today is 03/01/17, I spoken with Mr. Frantz regarding my right forearm. I am
                                                                            losing sensation in my fingers and there is a knot in my right forearm. I spoken
                                                                            to Dr. Freeland and CHCA were suppose to have a meetingw ith me so we can
                                                                            come up with a resolution. The therapist Chris discontinued physical therapy
                                                                            because she stated that there is not no improvement. I went to Geisinger
                                                                            Hosptial, the doctors assistant said it is to risky and they don't feel that there is
                                                                            nothing they can do. I spoken to Chris and she said that she recommendd I
                                                                            get senal casting. I don't understand I am in excruciating pain. They do not
OT5426     667030                       03/02/17 Health Care          MUN   have me on no pain medication, physical therapy, nothing…                             Grievance Denied     03/10/17 Uphold Initial Response           03/30/17 NULL         NULL




                                                                                                                                                                                                                                          DEF.DOC000216
                                                               Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 49 of 50

                                                                                                                                                                                                                                           Final
                                                                                                                                                                Initial Grievance     Initial                                  Appeal      Grievance     Final Compl.
Inmate #   Grievance #   Grievance Dt            Grievance Category       FAC   Grievance Comment                                                               Disposition           Compl. Dt   Appeal Grievance Disposition Compl. Dt   Disposition   Dt



                                                                                I am filing this grievance because the "Doc" has refused to provide the
                                                                                necessary medical treatment for the injury of my arm and the delay in providing
                                                                                necessary medical treatment for my injury. My ongoing pain is a constant issue
                                                                                and will most likely remain for the rest of my life. On Oct 6, 2015 I was injured
                                                                                due to the neglect of this prison. I wrote to Mrs. Young requesting an x-ray
                                                                                because she failed to issue one when the incident occurred. She stated it was
                                                                                just swellen in my tissue. They mixed my x-ray up for 3 months. They had a left
                                                                                arm x-ray on my file. I never got scanned for a left arm x-ray. So for 3 months I
                                                                                was told that nothing was wrong. Mrs. Paez is the one who notified me that
                                                                                they had a wrong x-ray on my file. James Zimmerman is the one who scanned
                                                                                my arm. He stated he doesn't understand why my arm is locked into this
                                                                                posiiton. This is a mal-pratice on SCI Muncy's behalf because if the medical
                                                                                team would have tooken the proper medical procedures regarding my arm
                                                                                maybe I wouldn't be in so much pain and SCI-Muncy's medical team would
                                                                                have came up with a soultion. I am not prescribed no pain medication for my
                                                                                injury. I am left to struggle through the pain. I attended physical theraphy to no
                                                                                avail, went to Geisinger to no avail. I am hurt mentally and physically due to
                                                                                this negligence. So I am seeking to be compensated for monetary damages as
                                                                                well as proper medical care. My right arm is deteroating, also I am losing
                                                                                sensation in my right fingers. I was suppose to have a meeting with CCHA, Dr.
                                                                                Freeland, Chris- therapist and Mr. Frantz to determine a solution regarding my
                                                                                arm. Chris-therapist - recommended serial casting? Why am I not being
                                                                                treated properly within the medical department. Why am I not being prescribed
                                                                                pain medication for my injury? Why did Dr. Freeland take 9 months to see me.
OT5426     667208                       03/06/17 Health Care              MUN   I am begging for help, I am in so much pain. Denise Dixon OT5426                   Grievance Denied     03/24/17 NULL                         NULL         NULL          NULL

                                                                                On March 22, 2017 I was charged with charges #35 refusing to obey an order,
                                                                                #40 Presence in an unauthorized area. I do not wish to say why I was in an
                                                                                unauthorized area. But I refused to be in the program on JB. So I was not
                                                                                suppose to be sacnutioned two times. I was suppose to jump straight to
                                                                                infraction 5 - Unit Manager resulting in 7 day of cell restriciton. Mrs. Stark
                                                                                informed Mr. Donrumma that she and Mr. McElroy sancuted me for my second
                                                                                infraction. Which would have been 2 days loss of activities. I served my
                                                                                sanucted on 3/22/17 - 3/23/17 now I am forced to do 7 days of CR's. They
                                                                                pentalized me two times for one situation. I shouldn't have to do the CR's
                                                                                because they made me do the sanction. I have the copy This way my second
OT5426     670744                       03/29/17 Prob w/ Staff-Officers   MUN   offense. Mrs. Stark wrote me up and told Mr. Donarumma to keep me in.          Grievance Denied         04/10/17 NULL                         NULL         NULL          NULL




                                                                                                                                                                                                                                           DEF.DOC000217
                                                               Case 3:17-cv-01827-RDM-SES Document 90-1 Filed 07/29/19 Page 50 of 50

                                                                                                                                                                                                                                            Final
                                                                                                                                                                Initial Grievance      Initial                                  Appeal      Grievance     Final Compl.
Inmate #   Grievance #   Grievance Dt            Grievance Category       FAC   Grievance Comment                                                               Disposition            Compl. Dt   Appeal Grievance Disposition Compl. Dt   Disposition   Dt




                                                                                On Wednesday 16, 2017 I went to Geisinger Hospital to see an elbow
                                                                                specialist name Dr. Harty. Upon speaking to Dr. Harty he revealed to me that I
                                                                                have arthritis in my right elbow under the scar tissue of a 70 yr old man. I am in
                                                                                constant pain and discomfort. The Dr gave me a shot in my elbow to easy the
                                                                                pain at Geisinger Hospital. I am scheduled to go see an arthritis specialist to
                                                                                determine if the arthritis is hereditry or was it caused by my arm being locked in
                                                                                this position for a yr and a half. I was prescribed 600 mg of Ibprobfuen before I
                                                                                was told I had arthritis in my right forearm. Even though that was not subsiding
                                                                                the pain I am constantly reduced to deal with. I went to sick call on 6/17/17
                                                                                requesting pain management and ice. I go to Geisinger Hospital once a week
                                                                                and it leaves me in so much pain and my arm is inflammed. Graig the therapist
                                                                                wrote that I should receive ice and something for pain even Dr. Harty did. The
                                                                                RN said I can get it off of commissary. I do take them. But Im consuming so
                                                                                many trying to keep the pain at bay that it's beginning to make me sick and on
                                                                                the Ibuprofen information it says "you shouldn't take more that 10 days! So
                                                                                what am I a geonie pig"When Graig the therapist from Geisinger Hospital
                                                                                writes his notes he wrote "plan-anticipated treatment needs: Hot/cold, manual
                                                                                theraphy, pain management, therapeutic exercises. Graig said he writes in his
                                                                                notes that I should receive something for the pain and ice. I don't receive
                                                                                nothing. I asked to speak to Dr. Freeland after finding out I have arthritis of a
                                                                                70 yr old man. Dr. Harty told me that I will be seeing a arthritis specialist to
                                                                                figure out the degree of the arthritis. Then he will do the operation. The nurse
                                                                                told me I am a liar. Why doesn't Dr. Freeland see me. All she does is sign off
                                                                                on things. I been having this same thing with medical for so long. Even when I
                                                                                ws going PT within the jail. Chris would request I get ice for the swelling. Like
OT5426     683334                       06/22/17 Health Care              MUN   my arm keeps swelling up and the RN's                                                                       06/23/17 Uphold Initial Response
                                                                                                                                                                   Uphold in part/Deny in part                                      07/13/17 UIR/Health Care 09/27/17

                                                                                I think it is absurb that CO Vanhorn has us getting into the shower then going
                                                                                outside for our hr rec. When it is cold in the morning it is uncomfortable to be
                                                                                out there in the cold on that pavement. We use to go out for rec come in for
                                                                                shower. That's how we do it for second shift also. CO Vanhorn is adjusting
                                                                                the rules so they can satisfy her. Your proes are allt he way open we shouldn't
                                                                                be subjected to this. Either we have to pick shower or the one hr rec, that's
                                                                                due to us. When Ms. Lee had this block we never got in the shower first. Ms.
                                                                                Vanhorn is on a pwer trip because all these trainees is down here. We wake
                                                                                up at 6:45 to eat, then showers then yard. No how is that ok. We would rather
OT5426     685472                       07/06/17 Prob w/ Staff-Officers   MUN   take our shwoer after our hr. rec.                                               NULL                  NULL        NULL                        NULL         NULL          NULL

                                                                                To Whom it may concern: I am filing this grievance because I have been
                                                                                forced to be housed on the top bunk for 30 days. I have a bottom bunk order, I
                                                                                can not extend my arm. It so dangarous for me trying to get on and off of the
                                                                                bunk. I informed CO Figertti when I got out of the RHU that I am not top bunk
                                                                                material. I have bruses all on my left side because I have to put my weight on it
                                                                                so I don't hurt my right arm. This is a safety hazard having me being housed on
OT5426     691345                       08/14/17 Conditions               MUN   the top bunk. I been housed up here since 7/10/17.                                Uphold Inmate           09/01/17 Uphold Inmate                    09/15/17 NULL         NULL




                                                                                                                                                                                                                                            DEF.DOC000218
